Citation Nr: 0715926	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2006 the veteran testified at a videoconference 
Board hearing.  


FINDINGS OF FACT

1.  By rating decision in February 1980, the RO denied a 
claim of entitlement to 
service connection for a low back disorder.  The veteran did 
not file a notice of disagreement.

2.  In January 2003, the veteran requested that his claim of 
service connection for a low back disorder be reopened. 

3.  Evidence received since the February 1980 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does raise a reasonable possibility of 
substantiating the claim.  

4.  A low back disorder is not related to service.


CONCLUSIONS OF LAW

1.  The February 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).


2.  The evidence received since the RO denied service 
connection for a low back disorder in February 1980, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2004), 20.302 (2003).  

3.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in February 2003, VA notified the veteran 
of the information and evidence needed to substantiate his 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2003 letter, which was 
prior to the August 2003 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Analysis

In a February 1980 rating decision, the veteran's claim for 
service connection for a low back disorder was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the February 1980 rating decision.  The 
February 1980 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In January 2003, the veteran requested that his service 
connection claim for a low back disorder be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO determined that new and material 
evidence had been received and the claim reopened.  However, 
the RO then proceeded to deny the claim on the merits.  
Regardless of whether the RO reopened the claim, however, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must review the RO's 
determination as to whether there is new and material 
evidence to reopen the claim for a low back disorder.  

The decision of the RO in the February 1980 rating decision 
to deny the veteran's claim for service connection for a low 
back disorder was essentially based on the finding that there 
is no evidence of a low back disorder in service and no 
evidence that his low back disability was otherwise related 
to service.  

The veteran served in Vietnam and received a Purple Heart 
Medal.  During his October 2005 VA examination, the veteran 
complained of back pain since service when he was blown out 
of a bunker in Vietnam.  Thus this evidence is new because it 
was not of record at the time of the February 1980 decision, 
and it is material in that under the circumstances of this 
case it shows a reasonable possibility that the veteran 
injured his back in service.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
entitlement to a low back disorder has been reopened.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A careful review of the file does not show that service 
connection is warranted for a low back disorder.  Service 
medical records, to include an August 1970 separation 
examination are negative for any back disorder.  Private 
medical records dated in 1980 reveal treatment for 
degenerative disc disease and lumbar strain.  It was noted 
that the veteran underwent lumbar laminectomies in 1974 and 
1975.  He injured his back at work in June 1980 while pushing 
a steel plate.  During an August 2003 VA examination, the 
veteran complained of chronic low back pain since 1972.  

The veteran's last final examination of record was in October 
2005.  The claims folder was reviewed by the examiner in 
conjunction with the examination.  (While the examiner 
referred to back surgeries in the 1990s, this appears to be a 
clerical error based on other evidence of record, which 
documents back surgeries in the 1970s.)  The veteran 
complained of back pain since service when he was blown out 
of a bunker in Vietnam.  The diagnosis was failed back or 
post-laminectomy syndrome lumbar spine of moderate severity.  
X-rays showed moderate to severe degenerative changes at L5-
S1.  The examiner opined that due to lack of medical evidence 
and lack of complaints of back pain, it is less likely as not 
that the veteran's back pain is related to military service.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that any back 
disorder is related to service.  The veteran's service 
medical records, to specifically include the separation 
examination, do not indicate any back disorder.  The Board 
finds it significant that a competent medical professional at 
the time of the examination evaluated the veteran's back as 
normal.  There is no indication that the veteran received 
treatment for a back disorder during service, and there is 
nothing in the service medical records suggesting that there 
was a back disability.  Furthermore, post service medical 
records do not relate the veteran's current back disorder to 
service.  Any reference to service is merely history as 
related by the veteran.  It appears from the lack of 
documentation of subsequent complaints or treatment during 
service that any back injury was acute in nature and that it 
resolved without leaving residual disability.  The Board is 
therefore led to the conclusion that the evidence is against 
a finding that the veteran has a low back disorder related to 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  To this extent the appeal is granted.  

Entitlement to service connection for a low back disorder is 
denied.  To this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


